Holmes, J.,
dissenting. I must dissent from the majority upon a number of important bases. First, I am in agreement with the dissenting position of Justice Wright to the effect that it does a great disservice to our legal system to apply the “plain error” doctrine to this case. This doctrine is but seldom utilized in other than criminal considerations. In application of the doctrine to a civil case, there must be found a significant miscarriage of justice. Such are not the facts here.
Second, all counsel agreed that there would be no general verdict, and that the matter would be determined by the jury upon its answers to certain interrogatories. The interrogatories were answered by three-fourths of the jury and the apportionment of negligence between the plaintiff and the defendant was contained within the answers to such interrogatories. No objections were entered by counsel, and the jury was thence discharged. It was only after the discharge of the jury that plaintiff’s counsel did object. I dissent upon this basis in that the certainty and finality of verdicts should be given greater credence than is rendered by this reversal.
Equally, if not more important, I dissent upon the basis that there is little merit added to our judicial process in the adoption by a majority of this court of the “same juror” rule for jury verdicts in these types of comparative negligence cases. It is my honestly considered opinion that a far better rule for the more effective operation of the function of juries and judicial economy in these types of cases would be the adoption of the “any majority” rule. The California Supreme Court, in Juarez v. Superior Ct. of Los Angeles (1982), 31 Cal. 3d 759, 183 Cal. Rptr. 852, 647 P. 2d 128, expresses the sounder rule, and succinctly states one of the basic reasons for the adoption of such a rule, as follows: “* * * [0]nce three-fourths of the jurors have found a party negligent, we see no reason why dissenting jurors cannot accept the majority’s finding of such negligence and participate in apportioning liability in accordance with that premise.” Id. at 768, 183 Cal. Rptr. at 857, 647 P. 2d at 133.
The final consideration of this reviewing court should be the evidence that was before the jury in this matter. A review of this evidence would show that the testimony and exhibits admitted by the trial court clearly supported *238the finding of the jury. Specifically, the negligence of the plaintiff in driving her automobile after some drinking in the afternoon and evening at the officers’ club, and approaching the railroad crossing and failing to see the railroad car across the roadway, which car was reasonably discernible, constituted negligence on the part of the plaintiff which proximately occasioned her injuries, all by the greater weight of such testimony and evidence.
The judgment of the court of appeals should be affirmed.
Moyer, C.J., concurs in the foregoing dissenting opinion.